Per Curiam.

Under the facts presented, a finding of guilty on two counts of violating the Sherman Act constitutes misconduct under DR 1-102(A)(3) and (A)(4). The fact that the respondent entered a plea of nolo contendere to the allegations makes it no less a violation under the Disciplinary Rules.
Having reviewed the evidence and the objections filed on behalf of the respondent, this court determines that the respondent violated the aforestated Disciplinary Rules. Accordingly, we concur in the recommendation of the board of commissioners.
Therefore, it is the judgment of this court that respondent, Richard Joseph Bogomolny, be indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J.P. Celebrezze, JJ., concur.